Citation Nr: 1631102	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the left patella with status post hemipatellectomy prior to October 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reduced the evaluation of the 
Veteran's left knee chondromalacia from 40 percent to 10 percent disabling effective December 1, 2007. 

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In November 2009, February 2011, and September 2013, the Board remanded the claim for additional development.  

In a November 2009 decision, the Board granted a separate evaluation of 10 percent for instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy.  A December 2009 effectuated the November 2009 Board decision granting service connection for left knee instability associated with chondromalacia of the left patella with status post hemipatellectomy effective December 1, 2007.  As the November 2009 Board decision is final, the issue of instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy is not on appeal.

When this matter was initially before the Board in September 2015, the Board denied entitlement to a disability rating in excess of 10 percent for left knee chondromalacia of the left patella with status post hemipatellectomy prior to October 14, 2010.  The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2016 order, granted the parties' joint motion for remand, vacating the Board's September 2015 decision and remanding the case for compliance with the terms of the joint motion.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 joint motion for remand, the parties determined that the case had to be remanded to the agency of original jurisdiction to obtain a new VA examination with a medical opinion in regard to the claim for an increased rating for left knee chondromalacia prior to October 14, 2010.  As the parties determined, the examiner should opine whether the Veteran suffered additional limitation of motion or functional loss during a flare-up or when the knee joint was used repeatedly over a period of time, any estimation of range of motion during a flare-up or when the joint was used repeatedly over time, or an explanation as to why such detail could not feasibly be provided.  Thus, the Board has no discretion and must remand this matter for compliance with the Court's April 2016 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee symptoms prior to October 14, 2010 and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee condition prior to October 14, 2010 that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Send the Veteran's claims folder to the examiner who conducted the September 2013 VA examination (or if the examiner is no longer available, a suitable replacement) for a retrospective medical opinion as to how the Veteran's left knee range of motion was affected by pain for the period on appeal prior to total left knee arthroplasty in December 2010.  The examiner should render specific findings with respect to whether there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is indicated, the physician should indicate the point at which pain began, if possible.  

In addition, the examiner should specifically state whether, and to what extent, the Veteran experienced likely functional loss due to pain and/or any of the other symptoms noted above during flareups and/or with repeated use, to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If such detail cannot feasibly be provided, the examiner should provide an explanation as to why such detail cannot feasibly be provided.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




